Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.238 Page 1 of 16



                                   UNITED STATES DISTRICT COURT

                         FOR THE WESTERN DISTRICT OF MICHIGAN

                                        SOUTHERN DIVISION

       _____________________________

       DARREN TOWNES,

                      Plaintiff,
                                                       File No. 18-cv-201-JTN-ESC
       v.
                                                       Hon. Janet T. Neff
       CARA WILKINSON;
       ELIZABETH-ANNE J. PETERSON;
       KELLY L. TRAVIS; JENNY EVANS;
       MICHAEL STANTON; COUNTY OF BERRIEN;
       CITY OF NILES,

                      Defendants.
       _____________________________



                        PLAINTIFF’S BRIEF IN OPPOSITION TO
                   DEFENDANTS EVANS, STANTON AND CITY OF NILES’
                     MOTION FOR JUDGMENT ON THE PLEADINGS
                          PURSUANT TO FED. R. CIV. P. 12(c)

                           *** ORAL ARGUMENT REQUESTED ***
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.239 Page 2 of 16



                  CONCISE STATEMENT OF THE REASONS IN SUPPORT OF
                PLAINTIFF’S POSITION, PURSUANT TO W.D. MICH. LCIVR 7.1(A)

              Defendants’ Motion should be denied for the following reasons:

              1.    The statute of limitations does not bar Plaintiff’s Fourth Amendment claims.

              Controlling U.S. Supreme Court and Sixth Circuit precedent provide that any section 1983

       claim that would imply the invalidity of a state law conviction – the arrest is what triggered the

       prosecution and conviction – cannot be brought until the plaintiff’s conviction has been reversed

       or otherwise declared invalid. Heck v. Humphrey, 512 U.S. 477 (1994). The Heck court held that,

       “Under our analysis the statute of limitations poses no difficulty while the state challenges are

       being pursued, since the § 1983 claim has not yet arisen. Just as a cause of action for malicious

       prosecution does not accrue until the criminal proceedings have terminated in the plaintiff’s favor,

       1 C. Corman, Limitation of Actions § 7.4.1, p. 532 (1991); Carnes v. Atkins Bros. Co., 123 La.

       26, 31; 48 So. 572, 574 (1909), so also a § 1983 cause of action for damages attributable to an

       unconstitutional conviction or sentence does not accrue until the conviction or sentence has been

       invalidated.” Heck, at 489-490. Moreover, the statute of limitations only begins to run when

       Plaintiff knew or should have known of the injury which forms the basis of his claim. Mr. Townes

       did not have any knowledge of the injury until spring 2016, when the MDOC alerted everyone to

       the problem, because until then he thought he was guilty.

              2.    Plaintiff’s malicious prosecution claim is viable. Defendants have not simply

       “provided truthful”information to the prosecutors and sat back passively or neutrally as

       prosecutors decided to prosecute. Rather, Defendants actively participated and aided in the

       decision to prosecute. Plaintiff has adequately so alleged in his complaint.



                                                        ii
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.240 Page 3 of 16



                                                      INDEX OF AUTHORITIES
       Case Law

       Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12

       Barnes v Wright, 449 F.3d 709 (6th Cir.2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

       Carnes v. Atkins Bros. Co., 123 La. 26; 48 So. 572 (1909).. . . . . . . . . . . . . . . . . . . ii, 6-7

       Friedman v. Estate of Presser, 929 F.2d 1151 (6th Cir.1991).. . . . . . . . . . . . . . . . . . . . . 7

       Heck v. Humphrey, 512 U.S. 477 (1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii, 6-7

       Lindsay v. Yates, 498 F.3d 434 (6th Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       Scott v. Ambani, 577 F.3d 642 (6th Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

       Sevier v. Turner, 742 F.2d 262 (6th Cir.1984).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

       Sykes v. Anderson, 625 F.3d 294 (6th Cir. 2010).. . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 11

       Wallace v. Kato, 549 U.S. 384, 127 S.Ct. 1091, 166 L.Ed.2d.. . . . . . . . . . . . . . . . . . . . 8-9

       Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . 7

       Statutes

       42 U.S.C. § 1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii, 6-7, 9, 12

       MCL 28.721. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

       MCL 28.725a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

       MCL 28.729. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

       MCL 28.722. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4

       Court Rules

       Fed. R. Civ. P. 12.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 12




                                                                           iii
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.241 Page 4 of 16



                                              INTRODUCTION

              In each of three separate criminal cases, Defendants wrongfully caused Plaintiff to be

       arrested, charged, prosecuted and convicted in Berrien County Trial Court of failing to register as

       a sex offender and/or failing to report his address, despite the fact that Michigan law plainly

       indicated that Mr. Townes was not required to do so, based on his age at the time of the triggering

       criminal sexual conduct offense. In spring 2016 the Berrien County Prosecutor, thanks only to an

       alerting letter from MDOC, realized its error, and immediately moved to have Plaintiff’s charges,

       convictions, and sentences in each of those cases overturned and set aside. The Berrien County

       Trial Court granted that motion, and Mr. Townes was released from prison on or about May 3,

       2016, after having spent more than 1,562 days (more than 4.25 years) in jail and prison for

       “crimes” which were not in fact crimes at all, which he could not have committed and which he

       did not, as a matter of law and fact, commit.



                                   COUNTER-STATEMENT OF FACTS

              Darren Townes was born in 1992.1 (Complaint, Doc #1, ¶ 19.)

       I.     The 2006 CSC offense.

              In 2006 Mr. Townes was convicted of criminal sexual conduct, second degree, in Berrien

       County, arising out of a February 7, 2006 offense date. (Id., ¶ 20.) He was 13 years old at the time

       of the offense giving rise to that conviction (“the 2006 CSC offense”). (Id., ¶ 21.)




       1
               Pursuant to Fed. R. Civ. P. 5.2(a)(2) Plaintiff has not included in this filing Mr.
               Townes’ the month and date of Mr. Townes’ birth.

                                                  Page 1 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.242 Page 5 of 16



       II.    SORA is amended effective July 1, 2011.

              The State of Michigan’s Sex Offenders Registration Act, MCL 28.721, et seq (“SORA”)

       was amended effective July 1, 2011. (Id., ¶ 22.) That date is significant because effective July 1,

       2011 Mr. Townes was not legally required to register as a sex offender, because he did not meet

       the statutory definition of being “convicted” under MCL 28.722(b), as amended, because he was

       under the age of 14 at the time of the 2006 CSC offense; specifically, he was 13 years old.



       III.   Wrongful arrest, charge, prosecution and conviction no. 1.

              On August 26, 2011 Defendant Jenny Evans, a City of Niles police officer, arrested Mr.

       Townes as a “non-compliant SOR as he failed to verify his address during the July 2011

       verification period.” (Id., ¶ 29.) That same day Officer Evans signed a criminal complaint arising

       out of that arrest. (Id., ¶ 30.) That complaint accurately states Mr. Townes’ date of birth. (Id.)

       Based on that complaint, Mr. Townes was arrested for, charged with, prosecuted for, and

       convicted of violating SORA. (Id., ¶¶ 37, 41.) Specifically, on September 2, 2011 Mr. Townes was

       found guilty of one count of attempted sex offender failure to register. (Id., ¶ 42.) On October 10,

       2011 Mr. Townes was sentenced to 46 days in county jail, with credit for 46 days served. He was

       also sentenced to pay $68 in state costs, $130 to the crime victim’s fund, and $300 in attorney fees,

       for a total of $498. (Id., ¶ 45.)



       IV.    Wrongful arrest, charge, prosecution and conviction no. 2.

              On January 19, 2012 Defendant Jenny Evans, received information that Mr. Townes was

       wanted on two warrants. (Id., ¶ 50.) She ran Mr. Townes’ name through the LEIN system and was


                                                  Page 2 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.243 Page 6 of 16



       advised that he was an “SOR absconder (non-compliant)”. (Id., ¶ 51.) Officer Evans wrote in the

       criminal complaint against Mr. Townes that the police dispatch told Officer Evans that “SOR

       records show [that Mr. Townes] failed to verify his address in October 2011 or January 2012 as

       required.” (Id., ¶ 52.)

               Based on that complaint, Mr. Townes was formally arrested for, charged with, and

       prosecuted for of “failing to register address within time proscribed by state; contrary to MCL

       28.729(1)(a). [28.729]” – second offense – and that he “did fail to comply with MCL 28.725a, by

       failing to verify address from January 1, 2012 to January 15, 2012; contrary to MCL 28.729(2)(a).

       [28.7292]”. (Id., ¶ 68, 74.) On February 10, 2012 Mr. Townes was convicted of failing to register

       his address, in violation of MCL 28.729. (Id., ¶ 77.)

               On March 12, 2012 he was sentenced to 180 days in jail, with credit for 53 days served.

       He was also ordered to pay $68 in state cost, $130 to the crime victim’s fund, and $300 in attorney

       fees. (Id., ¶ 78.) Upon information and belief, Mr. Townes served the entire 180-day sentence in

       county jail. (Id., ¶ 79.)



       V.      Wrongful arrest, charge, prosecution and conviction no. 3.

               On or about August 3, 2012 Defendant Michael Stanton, a police officer with th City of

       Niles, signed a felony criminal complaint and warrant against Mr. Townes for allegedly having

       failed to comply with his reporting duties. (Id., ¶ 80.) On the basis of Defendant Stanton’s

       representations, Mr. Townes was arrested for allegedly having failed to comply with his reporting

       duties under SORA. (Id., ¶ 81.)




                                                 Page 3 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.244 Page 7 of 16



              Mr. Townes was charged with and prosecuted for failing to register, second offense. (Id.,

       ¶ 85.) Defendants caused Mr. Townes to be criminally prosecuted and later convicted of failing

       to register, second offense. (Id., ¶ 94.)

              On October 15, 2012 he was sentenced to prison for 15 to 84 months, with credit for 40

       days time served. He was also ordered to pay a fine of $500, $1,000 in costs, $68 in state costs,

       and $130 to the crime victim’s fund. (Id., ¶ 95.)



       VI.    The problem is discovered, and Mr. Townes’ convictions are set aside.

              On April 29, 2016 Daphne Johnson, M.P.A., J.D., the Administrator of the Office of Legal

       Affairs at the Michigan Department of Corrections (“MDOC”), wrote a letter to Judge Wiley and

       Judge Schofield, of the Berrien County Circuit Court, advising them that the MDOC “believes that

       there may be sentencing errors in [Mr. Townes’ criminal cases from 2011 and 2012 detailed

       above] and that he was improperly convicted in all three cases.” (Id., ¶ 97.) She further wrote, in

       pertinent part, that:

              “As of July 1, 2011, it appears that Mr. Townes did not have to register as a sex
              offender as he did not meet the statutory definition of being “convicted” under
              MCL 28.722(b) because he was under the age of 14 at the time he committed the
              2006 offense. Mr. Townes was 13 years old at the time of the 2006 offense.

                                                      ***

              Therefore, it appears that Mr. Townes was not required to be registered as a
              former sex offender as of July 1, 2011 and that he should not have been
              subsequently charged and convicted for Attempted Sex Offender – Failure to
              Register (Dkt. 2011016168-FH)), Sex Offender – Failure to Register (Dkt
              2012015122-FH), and Sex Offender – Failure to Register, 2nd (Dkt. 2012016135-
              FH). Since Mr. Townes is currently incarcerated with the Michigan Department of
              Corrections on Dkt. 2012016135-FH, it is respectfully submitted that the parties
              review this matter with some sense of urgency. Additionally, Mr. Townes has


                                                   Page 4 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.245 Page 8 of 16



              already been removed from the Sex Offender Registry by the Michigan State
              Police.” (Id., ¶ 98.)

       Ms. Johnson sent a copy of that letter to, among other people, Michael J. Sepic, the Berrien

       County Prosecutor. (Id., ¶ 99.)

              Ms. Johnson attached to that April 29, 2016 letter an April 28, 2016 letter from the

       Department of State Police, indicating that, “The Michigan Sex Offenders Registration Act no

       longer requires a juvenile offender to register as a sexual offender if the juvenile was less than 14

       years of age at the time of the offense. It has been determined that you meet this criteria. As a

       result, you are no longer required to register as a sexual offender and your name and information

       have been removed from the Michigan Sex Offender Registry.” (Id., ¶ 100.)

              On May 3, 2016 Berrien County Prosecutor Michael J. Sepic signed a Motion to Set Aside

       Convictions and Dismiss Cases in the above-referenced 2011 and 2012 criminal cases. (Id., ¶ 101.)

       In it, Prosecutor Sepic wrote that:

              “The People of the State of Michigan, by Michael J. Sepic, Berrien County
              Prosecutor, move this Court to set aside the convictions of Defendant in the
              above-captioned cases, dismiss the charges, and discharge Defendant from any
              remaining sentences imposed in these matters for the reason that newly-discovered
              evidence indicates that Defendant was not required to register as a sex offender at
              the time of those offenses. See attached Michigan Department of Corrections Letter
              of April 29, 2016; Michigan Department of State Police Letter of April 28, 2016;
              Judgment of Conviction.”

              Berrien County Trial Court Judge Angela M. Pasula signed an order granting the motion

       on May 3, 2016, the same day Mr. Sepic signed and filed the motion. (Id., ¶ 105.) Pursuant to that

       order, Mr. Townes was released from prison on or about May 3, 2016. (Id., ¶ 106.

              He filed the instant lawsuit on February 26, 2018.




                                                  Page 5 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.246 Page 9 of 16



                                          STANDARD OF REVIEW

              Defendants have moved for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c).

       The Court reviews such a motion under the same standard as a motion brought pursuant to Rule

       12(b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). In doing so, the Court construes the

       complaint “in the light most favorable to the plaintiffs, accept[s] all of the complaint’s factual

       allegations as true, and decide[s] whether the plaintiffs can prove any set of facts in support of

       their claims that would entitle them to relief.” Id. The plaintiff must allege facts that, if accepted

       as true, are sufficient “to raise a right to relief above the speculative level” and to “state a claim

       to relief that is plausible on its face.” Id. at 570. See also Ashcroft v. Iqbal, 129 S.Ct. 1937,

       1949-50 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

       allows the court to draw the reasonable inference that the defendant is liable for the misconduct

       alleged.” Id. at 1949.



                                                  ARGUMENT

       I.     The statute of limitations does not bar Plaintiff’s Fourth Amendment claims.

              Controlling U.S. Supreme Court and Sixth Circuit precedent provide that any section 1983

       claim that would imply the invalidity of a state law conviction – and it is undisputed that the

       arrest is what triggered the prosecution and conviction – cannot be brought until the plaintiff’s

       conviction has been reversed or otherwise declared invalid. Heck v. Humphrey, 512 U.S. 477

       (1994). The Heck court held that, “Under our analysis the statute of limitations poses no difficulty

       while the state challenges are being pursued, since the § 1983 claim has not yet arisen. Just as a

       cause of action for malicious prosecution does not accrue until the criminal proceedings have


                                                   Page 6 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.247 Page 10 of 16



       terminated in the plaintiff’s favor, 1 C. Corman, Limitation of Actions § 7.4.1, p. 532 (1991);

       Carnes v. Atkins Bros. Co., 123 La. 26, 31; 48 So. 572, 574 (1909), so also a § 1983 cause of

       action for damages attributable to an unconstitutional conviction or sentence does not accrue until

       the conviction or sentence has been invalidated.” Heck, at 489-490.

              Here, Mr. Townes’ conviction was set aside by order dated May 3, 2016. (Complaint, Doc

       #1, ¶¶ 101-102, 105-106.) Thus, Plaintiff’s February 26, 2018 filing of this case was timely.

              Next, the parties agree that in Michigan, the statute of limitations for federal claims brought

       under 42 U.S.C. § 1983 is three years. Scott v. Ambani, 577 F.3d 642, 646 (6th Cir. 2009).

       However, the question of when the statute of limitations begins to run is determined by federal

       law, a point Defendants acknowledge.2 Wilson v. Garcia, 471 U.S. 261, 268-271, 105 S.Ct. 1938

       (1985).

              Under federal law the limitations period begins to run when plaintiffs knew or should have

       known of the injury which forms the basis of their claims. Friedman v. Estate of Presser, 929 F.2d

       1151, 1159 (6th Cir.1991) (citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.1984)). The instant

       case is different from every other wrongful arrest case the undersigned has ever read, because at

       the time of his arrests Plaintiff had no reason to think that his arrests or prosecutions or

       convictions were wrongful. Indeed, it was not until years later, when the Michigan Department

       of Corrections employee stumbled upon the matter and brought it to everyone’s attention, to have

       any suspicion, let alone actual or constructive knowledge required by federal law, of an “injury”.

       In his mind, there was no “injury” because, not knowing any better, he thought he was

       guilty of the crimes for which he was arrested, prosecuted and convicted. That is far different


        2
                 See Defendants’ Brief, at 6.

                                                  Page 7 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.248 Page 11 of 16



       from the any other false arrest claim where the arrestee knows either from the initial arrest or

       shortly after (often after getting a lawyer) that he or she was arrested wrongfully. Here, Mr.

       Townes was in the dark the entire time; ttragically for him, so was everyone else, too. The

       difference, of course, is that those others – the police officers, the prosecutors, and his own

       attorneys – undoubtedly should have known better.

               Consider the facts in Wallace. There, two days after victim John Handy was shot to death,

       Chicago police officers interrogated the 15-year-old petitioner, Andre Wallace, for hours, until he

       agreed to confess to the murder. Prior to trial, petitioner unsuccessfully attempted to suppress his

       station house statements as the product of an unlawful arrest. He was later convicted of first-

       degree murder and sentenced to 26 years in prison. There, Wallace and his counsel claimed right

       out of the gate – and without question before trial – that Wallace had been wrongfully arrested.

       Here, Mr. Townes had no clue that he was not guilty until years later. Defendants quote Wallace

       to the effect that:

               “There can be no dispute that petitioner could have filed suit as soon as the
               allegedly wrongful arrest occurred, subjecting him to the harm of involuntary
               detention, so the statute of limitations would normally commence to run from that
               date.” (Defendants’ Brief, at 8 (quoting Wallace, at 388).)

       Mr. Townes could not have filed suit as the allegedly wrongful arrest occurred because he had no

       reason at that point to think it was wrongful.



       II.     Plaintiff’s Fourth Amendment-based malicious prosecution claim is viable.

               Plaintiff alleges a Fourth Amendment-based claim of malicious prosecution. On that point,

       Defendants acknowledge that the Sixth Circuit “recognize[s] a separate constitutionally cognizable



                                                  Page 8 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.249 Page 12 of 16



       claim of malicious prosecution under the Fourth Amendment,” which “encompasses wrongful

       investigation, prosecution, conviction, and incarceration.”, and that “The ‘tort of malicious

       prosecution’ is ‘entirely distinct’ from that of false arrest, as the malicious-prosecution tort

       ‘remedies detention accompanied not by absence of legal process, but by wrongful institution of

       legal process.’ (Defendants’ Brief, at 12–13, citing Barnes v. Wright, 449 F.3d 709, 715-176 (6th

       Cir.2006) and Wallace v. Kato, 549 U.S. 384, 390; 127 S.Ct. 1091, 166 L.Ed.2d.) Notably, the

       Sixth Circuit has never required that a plaintiff demonstrate “malice” in order to prevail on a

       Fourth Amendment claim for malicious prosecution, and has expressly declined to create such a

       requirement. Sykes v. Anderson, 625 F.3d 294, 309 (6th Cir. 2010).

              To succeed on a malicious prosecution claim under section 1983 when the claim is

       premised on a violation of the Fourth Amendment, a plaintiff must prove the following:

              1.    That a criminal prosecution was initiated against the plaintiff and that the defendant

                    “ma[d]e, influence[d], or participate[d] in the decision to prosecute.”

              2.    That there was a lack of probable cause for the criminal prosecution.

              3.    That, “as a consequence of a legal proceeding,” the plaintiff suffered a “deprivation

                    of liberty,” as understood in our Fourth Amendment jurisprudence, apart from the

                    initial seizure.

              4.    That he criminal proceeding was resolved in the plaintiff’s favor. Sykes v. Anderson,

                    625 F.3d 294 (6th Cir. 2010).

       Defendants’ Motion attacks the first element, which the Sykes court explained as follows:

              “The meaning of the term “participated” should be construed within the context of
              tort causation principles. Its meaning is akin to “aided.” To be liable for



                                                 Page 9 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.250 Page 13 of 16



              “participating” in the decision to prosecute, the officer must participate in a way
              that aids in the decision, as opposed to passively or neutrally participating.” Id.

       Defendants Niles and Stanton argue that they only provided truthful information to the

       prosecutors, and therefore they cannot be deemed to have commenced a proceeding against a

       person. (Defendants’ Brief, at 13.)

              Here, Defendants Niles and Stanton did more than provide truthful information, i.e. Mr.

       Townes’ date of birth.

              Case no. 1: Here, Plaintiff has alleged that:

              •     On August 26, 2011 Defendant Jenny Evans, a City of Niles police officer, arrested

                    Mr. Townes as a “non-compliant SOR as he failed to verify his address during the

                    July 2011 verification period.” (Complaint, Doc #1,¶ 29.)

              •     That same day Officer Evans signed a criminal complaint arising out of that arrest.

                    (Id., ¶ 30.)

              •     Based on that complaint, Mr. Townes was arrested for, charged with, prosecuted for,

                    and convicted of violating SORA. (Id., ¶¶ 37, 41-42.)

              Case no. 2: Here, Plaintiff has alleged that:

              •     On January 19, 2012 Defendant Jenny Evans ran Mr. Townes’ name through the

                    LEIN system and was advised that he was an “SOR absconder (non-compliant)”.

                    (Complaint, Doc #1,¶ 51.)

              •     Officer Evans wrote in the criminal complaint against Mr. Townes that the police

                    dispatch told Officer Evans that “SOR records show [that Mr. Townes] failed to

                    verify his address in October 2011 or January 2012 as required.” (Id., ¶ 52.)



                                                Page 10 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.251 Page 14 of 16



              •     Based on that complaint, Mr. Townes was formally arrested for, charged with,

                    prosecuted for, and later convicted of failing to register, second offense. (Id., ¶¶ 74-

                    75, 77.)

              Case no. 3. Defendant Stanton, a City of Niles police lieutenant, signed a felony criminal

       complaint and warrant against Mr. Townes for allegedly having failed to comply with his reporting

       duties. (Complaint, Doc #1, ¶ 80.) On the basis of those representations, Mr. Townes was arrested

       for allegedly having failed to comply with his reporting duties under SORA. (Id., ¶ 81.)

              The common theme here is that Defendants Niles and Stanton did far more than simply

       provide “vanilla” information, i.e. date of birth, to the prosecutors, and then sit back as prosecutors

       arrested, prosecuted and obtained convictions of Mr. Townes. Rather, Defendants actively came

       to those prosecutors accusing Mr. Townes of violating his reporting requirements under

       SORA. As the Skyes court noted:

              “The meaning of the term “participated” should be construed within the context of
              tort causation principles. Its meaning is akin to “aided.” To be liable for
              “participating” in the decision to prosecute, the officer must participate in a way
              that aids in the decision, as opposed to passively or neutrally participating.” Sykes
              v. Anderson, 625 F.3d 294 (6th Cir. 2010).

       Signing a criminal complaint is an active act of aiding or participating in the decision to prosecute.

       To put it another way, signing a criminal complaint is not “passively or neutrally participating.”

       Indeed, t is anything but. Without a criminal complaint – a charging document – the criminal




                                                   Page 11 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.252 Page 15 of 16



       prosecution does not begin.3 Moreover, that the prosecutors also were at fault does not relieve

       Defendants Niles and Stanton of liability for their malicious prosecutions of Mr. Townes.



       III.   Plaintiff has viable claims against the City of Niles.

              Plaintiff agrees with Defendants’ asserted legal premise; namely, that “There can be no

       Monell municipal liability under § 1983 unless there is an underlying unconstitutional act.”

       (Defendants’ Brief, at 14.) But Plaintiff disagrees that he has no viable constitutional claim to

       assert against Defendant Evans or Defendant Stanton, for the reasons set forth above.



                                CONCLUSION & RELIEF REQUESTED

              Plaintiff submits that he has met his burden on this motion for judgment on the pleadings

       brought pursuant to Rule 12(c), and that he has alleged facts and stated a claim to relief that is

       plausible on its face, which our Supreme Court has explained exists “when the plaintiff pleads

       factual content that allows the court to draw the reasonable inference that the defendant is liable

       for the misconduct alleged.” Ashcroft, supra, at 1949. Defendants are not entitled to judgment on

       the pleadings as a matter of law, because on these pleadings Defendants have not simply “provided

       truthful”information to the prosecutors and sat back passively or neutrally as prosecutors decided

       to prosecute. Rather, Defendants actively participated and aided in the decision to prosecute.

       Plaintiff has adequately so alleged in his complaint.



        3
               The complaint is a necessary prerequisite to a criminal prosecution, except where
               an indictment has been returned by a grand jury or by a judicial officer acting in
               the capacity of a grand juror pursuant to statute. MCL 764.1d; People v O’Hara,
               278 Mich 281, 293, 270 NW 298 (1936).

                                                 Page 12 of 13
Case 1:18-cv-00201-JTN-ESC ECF No. 30 filed 11/20/18 PageID.253 Page 16 of 16



             Plaintiff respectfully asks the Court to deny the Motion.



       Dated: November 8, 2018                                 /s/ John F. Turck IV
                                                               Thomas H. Blaske (P26760)
                                                               John F. Turck IV (P67670)
                                                               BLASKE & BLASKE, P.L.C.
                                                               Attorneys for Plaintiff
                                                               500 South Main Street
                                                               Ann Arbor, Michigan 48104
                                                               (734) 747-7055




                                               Page 13 of 13
